Citation Nr: 1101042	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-27 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles, 
California


THE ISSUE

Entitlement to an annual clothing allowance pursuant to 38 C.F.R. 
§ 3.810.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1984.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2009 decision by the Los Angeles, California, 
Department of Veterans Affairs Medical Center (VAMC), which 
denied the Veteran's claim for an annual clothing allowance 
pursuant to 38 C.F.R. § 3.810.

In a June 2010 hearing, the Veteran and his representative 
appeared before the undersigned traveling Veterans Law Judge at 
the Los Angeles, California, VA Regional Office to present oral 
testimony and evidence in support of the present appeal.  A 
transcript of this hearing has been obtained and associated with 
the Veteran's claims file for consideration by the Board.  


FINDINGS OF FACT

1.  The Veteran is service connected for a chronic eczema-type 
skin disorder affecting most of his body surface area, which is 
treated with prescribed medications in the form of topically 
applied creams and ointments. 

2.  The topically applied medications prescribed for treatment of 
the Veteran's service-connected skin disorder produce clothing 
stains that cannot be completely removed with laundering and 
professional cleaning.  


CONCLUSION OF LAW

The criteria for an annual clothing allowance have been met.  
38 U.S.C.A. §§ 1162(2), 5017(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.810 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As will be further discussed below, the Veteran's claim of 
entitlement to an annual clothing allowance pursuant to 38 C.F.R. 
§ 3.810 is being granted in full.  Therefore, the Board finds 
that any error related to the Veterans Claims Assistance of Act 
of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) on this claim is rendered moot by this 
fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, there is no need to engage in any analysis with 
respect to whether the requirements of the VCAA have been 
satisfied concerning the claim on appeal.  (In this regard, the 
Board notes that the VA decision on appeal has cited to data in a 
VA database to support its denial.  Although documents addressing 
this specifically referenced data have not been obtained and 
associated with the Veteran's claims file, in view of the fully 
favorable outcome of this appeal, their absence from the record 
produces no adverse effect to the Veteran's claim and thus any 
breach of VA's duty to assist that stems from this lapse is 
deemed to be harmless error.)  

Factual background and analysis: entitlement to an annual 
clothing allowance pursuant to 38 C.F.R. § 3.810.

In pertinent part, under VA laws and regulations, an annual 
clothing allowance as specified in 38 U.S.C.A. § 1162 is payable 
in a lump sum where a VA examination or hospital or examination 
report discloses that because of the use of a physician-
prescribed medication for a skin condition which is due to the 
service-connected disability, irreparable damage is done to the 
veteran's outer garments. 38 C.F.R. § 3.810.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's credible testimony and the history of his claim 
establish that he is presently service connected for a chronic 
eczema-type skin disorder, which affects most of body's surface 
area.  He contends that topically applied cream and ointment 
medications that have been prescribed to treat his skin disorder 
produce permanent stains of his clothing.  He reported that he 
had previously been awarded a clothing allowance by VA to 
compensate him for this, from 1992 to approximately 2004 - 2005, 
but this award has since then been discontinued.  He subsequently 
reapplied for the benefit and is now seeking it on appeal.  

According to the VA Form 8 Certification of Appeal, the basis of 
VA's current denial of the Veteran's claim for an annual clothing 
allowance is that the topical medications prescribed by VA and 
documented in the VA medication registry are not deemed to be 
staining according to VA data sources addressing this subject.

Evidence in support of the Veteran's claim for an annual clothing 
allowance include three statements from three individual VA 
treating physicians, dated January 1992, September 2005, and 
September 2009, which state, in pertinent part:

(The Veteran) has atopic dermatitis and must apply 
greasy medications to his skin.  (He) has convinced me 
that these medications have damaged his clothing.  The 
ointments don't seem to be completely removed by 
laundering or dry cleaning.

- January 1992 statement of Dr. C., the VAMC Chief of the 
Dermatology Service. 

(The Veteran) has a medical condition requiring the 
frequent and chronic application of topical 
medications which can discolor clothing.

- September 2005 statement of Dr. L., the Veteran's treating VA 
physician (M.D., Ph.D) 

(The Veteran) has a medical condition requiring the 
frequent and chronic application of topical 
medications which can discolor clothing.

- September 2009 statement of Dr. G., the Veteran's treating VA 
physician (M.D., Ph.D) 

In this case, the medical evidence of record demonstrates that 
the Veteran's topically applied medications for his service-
connected skin disorder have caused irreparable staining damage 
to his garments.  Although the adverse decision on appeal has 
cited VA data evidence to the contrary (which is not presently 
associated with the claims file), this is countered by the three 
individual physician's statements of record, who each factually 
attested that the topical medications prescribed for the 
Veteran's skin disorder produce permanent staining of his 
clothes.  The Board notes, however, that the most probative of 
these three statements (i.e., the statement of the Chief of the 
VAMC Dermatology Service) is dated in 1992, and thus its 
probative value is diminished by its age.  Despite being non-
current, however, its probative value regarding the damaging 
effects of the skin medications on the Veteran's clothing is 
substantially restored by the more recent concurring opinions of 
two VA physicians, dated in 2005 and 2009.  Thusly, the Board 
finds that there is an approximate balance of positive and 
negative evidence such that the issue is in relative equipoise 
regarding the merits of the claim.  Resolving reasonable doubt in 
favor of the Veteran, the Board therefore finds that the Veteran 
is entitled to an annual clothing allowance.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

						(CONTINUED ON NEXT PAGE)



ORDER

An annual clothing allowance pursuant to 38 C.F.R. § 3.810 is 
granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


